IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 00-30292
                               Summary Calendar



                               WANDA SUE WEBB,

                                                        Plaintiff-Appellant,

                                    versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 98-CV-652-B
                         - - - - - - - - - -
                           November 2, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Wanda Sue Webb appeals the magistrate judge’s summary judgment

affirming the Commissioner’s decision denying disability benefits

under 42 U.S.C. § 405(g).        Her arguments that (1) the ALJ failed to

properly   consider      the   totality      of   the   vocational    expert’s

testimony, and (2) the ALJ overlooked assessments and opinions

contained in the medical reports that established that her mental

impairments    prevent    Webb    from   performing     substantial    gainful

activity are ancillary to the issue whether there is substantial



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
evidence to support the Commissioner’s determination that Webb’s

mental impairments did not render her disabled.

      The Commissioner’s decision is supported by substantial

evidence in light of the vocational expert’s testimony and Webb’s

medical history.   See Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.

2000). Accordingly, Webb has failed to carry her burden of proving

that she is not capable of performing the jobs summarized in the

ALJ’s decision and thus that she is not disabled.   See Selders v.

Sullivan, 914 F.2d 614, 618 (5th Cir. 1990).   The judgment of the

magistrate judge is

     AFFIRMED.




                                 2